Title: From John Adams to Samuel Adams, 13 October 1780
From: Adams, John
To: Adams, Samuel


     
      Dear Sir
      Amsterdam October 13. 1780
     
     This Letter is intended to go, by Monsieur Le Veillard, a Young Gentleman bound to America, with Design to travail with engage in the service of Mr. Holker or to lay the Foundations of a mercantile House either in France or America, as Circumstances may be.
     I have the Pleasure to know his Father and his Family and the young Gentleman very well: They are all worthy and amiable, and have on many Occasions been very civil to me.
     I wish him therefore, success, and to this End as good Acquain­tance as may be in our Country. I take the Liberty to recommend him to you Attention, and Civilities.
     Mr. Laurens is in England—I wish he were here. I cannot yet learn with Certainty how he is treated, the Accounts are So contradictory, Some Saying he is in the Tower and others that he is not yet arrived in London. I am Sir, with much Affection and Respect, yours
    